DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
The foreign priority document No.2018-074366 filed on April 09, 2018 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a National Stage entry under 37 USC 371 of the International Application No.PCT/JP2019/005261 filed on February 14, 2019, which claims priority benefit of the application No.2018-074366 filed on April 09, 2018 in Japan.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “primary particles of the insulation layer particles is 1nm to 50 nm” should read “primary particles of the insulation layer particles have an average diameter of 1nm to 50 nm” (see paragraph 0037 of the specification of the instant application).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2011/0135991).
With regard to claims 1 and 7, Sato teaches a separator comprising a substrate and a PVDF (polyvinylidene fluoride) film. The substrate is a polyethylene microporous film and the PVDF (polyvinylidene fluoride) film includes alumina particles and PVDF as binder (par.0130-136, par.0170).
The separator is placed between a positive electrode and a negative electrode of a secondary battery, and electrolyte comprising 1 mol/l LiPF6 and a mixture of ethylene carbonate (EC) and dimethyl carbonate (DMC) is injected into the battery (abstract, par.0197).
Sato further teaches that the separator is impregnated with the electrolytic solution (par.0074).
The PVDF (polyvinylidene fluoride) film impregnated with electrolytic solution is equivalent to the “insulation layer” in claims 1 and 7, wherein:
-the alumina particles are “insulation layer particles” in claim 1, and meet the limitations of claim 7 for Al2O3 particles;
- PVDF (polyvinylidene fluoride) is “an insulation layer binder” in claim 1; and
-the electrolyte comprising LiPF6, of ethylene carbonate (EC) and dimethyl carbonate (DMC) is “a non-aqueous electrolyte solution” in claim 1.
The electrolyte comprises dimethyl carbonate (DMC), which has a volatilization temperature around 363.7K (90.5oC), as shown on page 1032 of Iizuka et al. (“Mass Spectrometric Study on Volatilization of Electrolyte Solvents of Lithium-Ion Batteries”). Therefore, dimethyl carbonate (DMC) meets the limitations of claim 1 for “a non-aqueous solvent having a volatilization temperature of lower than 246oC”.
The examiner would like to note that the specification of the instant application teaches that the insulation layer may be a coated separator. A coated separator is formed by coating a mixture comprising separator/insulation layer particles, a separator/insulation layer binder, and a solvent on a porous sheet, such as a polyolefin (par.0028, par.0030-0031). The examples of separator/insulation layer particles include alumina (Al2O3) (par.0036), and the examples of separator/insulation layer binder include PVDF (par.0047).
The specification of the instant application teaches that non-aqueous electrolyte contains a mixture of organic solvents (par.0039), and the examples of organic solvent includes ethylene carbonate (EC) and dimethyl carbonate (DMC)(par.0042). The lithium salt used in the electrolyte may be LiPF6 (par.0043).
The specification shows a temperature difference of at least 3oC between the temperature at which a weight of the insulation layer is reduced by 10% and the temperature at which the weight of the non-aqueous solvent is reduced by 10% when the insulation layer is heated (see the table in fig.2).
All the components of the PVDF (polyvinylidene fluoride) film of Sato are disclosed in the instant application as components for the insulation layer.
Absent a record to the contrary, it would be expected to have a temperature difference of at least 3oC between the temperature at which a weight of the PVDF film is reduced by 10% and the temperature at which the weight of the non-aqueous solvent is reduced by 10% when the PVDF film is heated.
 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112. I.  SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
 With regard to claim 2, Sato teaches that the PVDF (polyvinylidene fluoride) film has a thickness of 23 m (par.0132-0136 and par.0170). This value is within the claimed range.
With regard to claim 4, Sato teaches that the separator partitions the positive electrode and the negative electrode from each other (par.0059).
Therefore, the positive electrode or the negative electrode and the separator placed adjacent to it meet the claim limitations for a “battery cell sheet”.
The examiner would like to note that the specification of the instant application teaches that the insulation layer may be a coated separator. A coated separator is formed by coating a separator forming mixture comprising separator/insulation layer particles, a separator/insulation layer binder, and a solvent on a porous sheet, such as a polyolefin (par.0028, par.0030-0031).
With regard to claim 5, the battery of Sato et al. (par.0197) meets the limitations for the claimed battery.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2006/0046149).
With regard to claims 1 and 7, Young et al. teach an organic/inorganic porous film comprising inorganic particles (a), a binder polymer (b), and an interstitial volume filled with liquid electrolyte (abstract, fig.1).
The inorganic particles (a) may comprise Al2O3, the binder (b) may be polyvinylidene fluoride-hexafluoropropylene copolymer (PVDF-HFP), and the (par.0086, par.0088, and Example 2 in par.0095). The electrolyte comprises LiPF6 and a solvent mixture of ethylene carbonate (EC), propylene carbonate (PC), and diethyl carbonate (DEC)(par.0086).
The organic/inorganic porous film in Example 2 of Young et al. is equivalent to the “insulation layer” in claims 1 and 7, wherein:
-the alumina particles are “insulation layer particles” in claim 1, and meet the limitations of claim 7 for Al2O3 particles;
- PVDF-HFP is “an insulation layer binder” in claim 1; and
-the electrolyte comprising LiPF6, ethylene carbonate (EC), propylene carbonate (PC), and diethyl carbonate (DEC) is “a non-aqueous electrolyte solution” in claim 1.
The electrolyte comprises DEC with a boiling point of 126oC, and the volatilization of a solvent occurs in an interval around the boiling temperature, as evidenced in Table 1 and fig. 1 on page 1032 of Iizuka et al. (“Mass Spectrometric Study on Volatilization of Electrolyte Solvents of Lithium-Ion Batteries”).
Therefore, DEC meets the limitations of claim 1 for “a non-aqueous solvent having a volatilization temperature of lower than 246oC”.
The examiner would like to note that the specification of the instant application teaches an insulation layer which may be a semi-solid electrolyte layer (par.0028).The semi-solid electrolyte layer comprises a binder and a semi-solid electrolyte including carrier particles and a non-aqueous electrolyte solution (par.0034). 
The examples of carrier particles include alumina (Al2O3) (par.0036), and the examples of binders include PVDF-HP (par.0047).
The specification of the instant application teaches that non-aqueous electrolyte contains a mixture of organic solvents (par.0039), and the examples of organic solvent includes ethylene carbonate (EC), propylene carbonate (PC), and diethyl carbonate (DEC)(par.0042). The lithium salt used in the electrolyte may be LiPF6 (par.0043).
The specification shows a temperature difference of at least 3oC between the temperature at which a weight of the insulation layer is reduced by 10% and the temperature at which the weight of the non-aqueous solvent is reduced by 10% when the insulation layer is heated (see the table in fig.2).
The components of the organic/inorganic porous film of Young et al. are disclosed in the instant application as components for the insulation layer.
Absent a record to the contrary, it would be expected to have a temperature difference of at least 3oC between the temperature at which a weight of the organic/inorganic porous film of Young et al.  is reduced by 10% and the temperature at which the weight of the non-aqueous solvent is reduced by 10% when the organic/inorganic porous film of Young et al. is heated (MPEP 2112. I.  SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 2, Young et al. teach that the organic/inorganic porous film has a thickness of 25 m (par.00950. This value is within the claimed range.
	With regard to claim 4, fig. 1 of Young et al. shows the organic/inorganic porous film interposed between two electrodes. An electrode and the organic/inorganic porous film form the claimed battery cell sheet.
	With regard to claim 5, Young et al. teach a lithium battery comprising a positive electrode, a negative electrode, and the organic/inorganic porous film (par.0088-0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2006/0046149).
With regard to claim 6, Young et al. teach the insulation layer of claim 1 (see paragraph 8 above), but fail to teach the size of the alumina particles.
However, Young et al. teach that the particles may have a size of 0.001-10m (1-10,000 nm) (par.0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use alumina particles with a size of 1-10,000 nm in the organic/inorganic porous film of Example 2 of Young et al.
This range includes the claimed range.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the insulation layer of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Odani et al. (US 2018/0226675) teach a battery wherein the electrodes have a porous film (insulating layer) comprising alumina powder and polyvinylidene fluoride (PVDF) (par.0256, par.0263).
Kim et al. (2016/0322620) teach a separator comprising a substrate and a heat-resistant porous layer on at least one side of the substrate (claim 1). The Comparative Example 1 shows a heat-resistant porous layer comprising PVDF-HP binder and Al2O3 particles (Table 1, par.0169).
Cui et al. (US 2019/0319244) teach a separator having a porous substrate comprising PTFE and Al2O3 particles (par.0156).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722